--------------------------------------------------------------------------------

Exhibit 10.2


RENEWAL PROMISSORY NOTE (PARKSON)


 

$794,650.68  Executed at Broward County, Florida   February 7, 2012

 
FOR VALUE RECEIVED, Parkson Property LLC, a wholly owned subsidiary of Le@P
Technology, Inc., with a principal place of business at 5601 N. Dixie Highway,
Suite 411, Fort Lauderdale, Florida  33334 ("Maker"), promises to pay to the
order of Bay Colony Associates, Ltd. (the "Payee"), the principal sum of SEVEN
HUNDRED NINETY-FOUR THOUSAND SIX HUNDRED FIFTY DOLLARS AND SIXTY-EIGHT CENTS
($794,650.68), together with interest at the rate of Three and Three-Quarters
Percent (3.75%) per annum due and payable in one lump sum of principal and
interest on June 30, 2013.  Payment of principal and accrued interest shall be
paid to the Payee at 5601 N. Dixie Highway, Suite 411, Ft. Lauderdale, FL 33334,
or at such other place or address as the Payee may designate.


This Renewal Promissory Note (this "Note") is issued under and subject to the
following additional terms and conditions:


1.           Renewal of Promissory Note dated September 28, 2001, Promissory
Note dated March 17, 2006, Renewal Promissory Note dated October 24, 2007,
Renewal Promissory Note dated January 15, 2010 and Renewal Promissory Note dated
January 31, 2011.  This Note is a renewal promissory note, and renews, amends
and restates the terms and obligations under that certain Promissory Note made
by the Maker to the Payee dated September 28, 2001 (the “Original Note”), as
amended, replaced and modified by: (i) that certain Promissory Note dated March
17, 2006, (ii) that certain Renewal Promissory Note dated October 24, 2007,
(iii) that certain Renewal Promissory Note dated January 15, 2010, and (iv) that
certain Renewal Promissory Note dated January 31, 2011 in the original principal
amount of $562,500 (the foregoing promissory notes listed in clauses (i) through
(iv) above, together with the Original Note, are collectively referred to herein
as the “Prior Note”).  By and through this Note, the maturity date for the
payment of principal and accrued interest under the Prior Note (in the aggregate
amount of $794,650.68, consisting of a principal amount of $562,500 and
corresponding accrued interest aggregating $232,150.68) has been extended from
January 8, 2012 to June 30, 2013.  It is the intention and agreement of the
Maker and the Payee that this Note, given in replacement of the Prior Note and
its (their) principal amount(s), accrued interest and other obligations, shall
amend, restate and replace in its (their) entirety the Prior Note without
constituting a novation, satisfaction, cancellation or extinguishment of the
Prior Note, but that henceforth the indebtedness (including principal and
accrued interest) represented and evidenced by such Prior Note and the
obligations thereunder shall be due, payable and paid solely in accordance with
the terms and conditions of this Note, and not in accordance with the terms and
conditions of the Prior Note.
 
 
 

--------------------------------------------------------------------------------

 
 
2.           Type of Payment.  Payment of both principal and interest shall be
made in currency of the United States of America which at the time of payment
shall be legal tender for the payment of public and private debts.


3.           Manner of Payment.  Payment shall be made to Payee at the Payee's
address set forth above or such other place as Payee may designate in writing.


4.           Interest on Overdue Payments.  From and after the date which is
fifteen (15) days after the date upon which any payment of principal hereunder
becomes due and payable, if the same is not timely paid, interest shall be
payable on all sums outstanding hereunder at the rate of fifteen percent (15%)
per annum.


5.           Waiver.  Payee hereby waives any and all defaults that exist or may
have existed from time to time under the Prior Note (or under any of the
promissory notes included or incorporated in the Prior Note), and waives the
right to receive any special interest on overdue payments that may have become
due or payable under the Prior Note (or under any of the promissory notes
included or incorporated in the Prior Note), and accepts the terms and
conditions of this Note.


6.           Miscellaneous.


(A)           This Note shall be binding upon the Maker and its successors and
assigns.


(B)           If any provision hereof shall be held invalid or unenforceable by
any court of competent jurisdiction or as a result of future legislative action,
such holding or action shall be strictly construed and shall not affect the
validity or effect of any other provision hereof.


(C)           The validity, interpretation and effect of this Note shall be
exclusively governed by, and construed in accordance with, the laws of the State
of Florida, excluding the "conflict of laws" rules thereof.


(D)           This Note may not be amended or modified, nor shall any waiver of
any provision hereof be effective, except by an instrument in writing executed
by the Maker and accepted by Payee.


(E)           In case suit shall be brought for the collection hereof, or if it
is necessary to place the same in the hands of an attorney for collection, the
Maker agrees to pay reasonable attorneys’ fees and costs for making such
collections.


IN WITNESS WHEREOF, the Maker and the Payee has each caused this Note to be
executed as of the day and year first above written.
 

  PARKSON PROPERTY LLC   (Maker)    
 
By:
/s/ Timothy C. Lincoln     Name:  Timothy C. Lincoln   Title:    ActingPrincipal
Executive Officer


 
 
 

--------------------------------------------------------------------------------

 
 
ACCEPTED AND AGREED:


BAY COLONY ASSOCIATES, LTD.
(Payee)


By:
/s/   Phyllis Johns  

  Name:  Phyllis Johns   Title:    Secretary

 
 

--------------------------------------------------------------------------------